— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered March 22,1978, convicting him of murder in the second degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of so much of defendant’s motion as was to suppress certain statements. 11 Judgment affirmed. Uln defendant’s omnibus motion papers, he did not raise the issue of his warrant-less arrest as a ground to suppress his station house statements. At the suppression hearing the court was asked to rule upon the factual question of whether defendant had made statements as the result of police misconduct. At no time did counsel argue that defendant’s statements should have been suppressed as a result of an arrest effected in his home without a warrant. By not pursuing this particular issue, defendant has failed to preserve it for appellate review {People v Smith, 55 NY2d 888, 890; People v Gonzalez, 55 NY2d 887, 888; People v Martin, 50 NY2d 1029, 1031; People v Jennings, 94 AD2d 802). Moreover, under the circumstances herein presented, we decline to invoke our interest of justice jurisdiction to reach the issue. Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.